Title: To James Madison from William Vans Murray, 9 June 1801
From: Murray, William Vans
To: Madison, James



No. 2.
Sir
Paris 9th. June 1801.
On the 6th. inst. at a public Audience, I delivered my Letter of Credence to the first Consul. He did not appear much pleased with the provisional Ratification; but intimated that the Exchange of Ratifications would not meet with insurmountable Difficulties. He expressed a great Regard for the new Administration of the United States.
On the same day Mr. Joseph Bonaparte informed me that as President of the Commission with Fleurieu and Roederer, he had received Instructions
   
   There is reason to believe he meant powers instead of instructions.

 to enter upon the Business of the Exchange of Ratifications.
Yesterday I received No. 5 from the french Commission, and sent No. 6. I met these Gentlemen at Six at Joseph Bonaparte’s, and had a short Conference with them before Dinner. My Object, in asking for the Conference, was to inform them that I expected some official Notification from their Government equivalent to full Powers in them to enter upon the Business of the Exchange. This I explained to them. They agreed on the Propriety of the Idea, and are at the next Meeting to give me a certified Copy of their Powers, after my Comparison of it with the Original.
At this Interview I entered no farther into Business, than was necessary to shew that the Exhibition of their Powers to exchange or to treat was necessary.
After Dinner Mr. Roederer made a Remark which has excited some Reflexions. He observed that by expunging the Second Article, we abandoned for ever all Claim to Indemnity. I observed that if that be the Consequence, they could have no Objection to our Ratification. I fear that they will press an Article of formal Abandonment on our Part—which I shall evade. As yet they have not made a grave Objection to the additional Article—which I explained to them to belong to the general Policy of our Government, and instanced the British Prussian and Swedish Treaties.
As the Maryland’s Sailing is under the Orders of Mr. Dawson, I have not presumed to detain her. I regret that I have Nothing yet officially certain that can indicate the Result. I have the Honour to be with great Respect Sir Your most obedient humble Servan⟨t⟩
P. S. 11th. June—They will deliver their full Powers the 13th.
 


   
   RC and enclosures (DNA: RG 59, DD, Netherlands, vol. 4). RC addressed to Lincoln as acting secretary of state; marked duplicate; in a clerk’s hand, except for Murray’s marginal note; unsigned. Enclosures 2 pp., filed with Murray’s no. 4, 24 June 1801.




   
   The disputed second article, which had been expunged by the Senate, suspended negotiations on indemnities and left those matters to be settled “at a convenient [future] time.” The French commissioners were opposed to the Senate action, which in effect would have invalidated the earlier treaties with France while “at the same time leaving the American claims against France under those treaties still existing” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:458–59, 482–83).



